Name: Decision No 1/97 of the ACP-EC Council of Ministers of 24 April 1997 approving the Protocol governing the accession of the Republic of South Africa to the fourth ACP-EC Convention of LomÃ © as amended by the Agreement signed in Mauritius on 4 November 1995
 Type: Decision
 Subject Matter: European construction;  Africa;  international affairs
 Date Published: 1997-08-11

 Avis juridique important|21997D0811(01)Decision No 1/97 of the ACP-EC Council of Ministers of 24 April 1997 approving the Protocol governing the accession of the Republic of South Africa to the fourth ACP-EC Convention of LomÃ © as amended by the Agreement signed in Mauritius on 4 November 1995 Official Journal L 220 , 11/08/1997 P. 0001 - 0005DECISION No 1/97 OF THE ACP-EC COUNCIL OF MINISTERS of 24 April 1997 approving the Protocol governing the accession of the Republic of South Africa to the fourth ACP-EC Convention of LomÃ © as amended by the Agreement signed in Mauritius on 4 November 1995 (97/535/EC)THE ACP-EC COUNCIL OF MINISTERS,Having regard to the fourth ACP-EC Convention of LomÃ © as amended by the Agreement signed in Mauritius on 4 November 1995, hereinafter referred to as 'the Convention`, and in particular Article 364 thereof,Whereas in a letter dated 17 November 1994 sent to the co-Presidents of the ACP-EC Council of Ministers, South Africa requested to establish the closest possible relationship with the Convention;Whereas the Council of the European Union by a Decision of 19 June 1995 and the ACP Council of Ministers by Decision No 3 of 30 May 1995 have invited South Africa to accede to the Convention on terms and conditions to be laid down in a Protocol to the Convention;Whereas Article 364 of the Convention provides that the ACP-EC Council of Ministers shall act on the outcome of the accession negotiations and take a decision on the terms and conditions of accession, having regard to the specific characteristics of South Africa;Whereas in accordance with Article 294 of the Convention, South African companies are eligible for tenders financed under the eighth European Development Fund,HAS DECIDED AS FOLLOWS:Article 1The accession of the Republic of South Africa to the fourth ACP-EC Convention of LomÃ © as amended by the Agreement signed in Mauritius on 4 November 1995 is hereby approved.Article 2The terms and conditions of the accession are set out in the Protocol attached to this Decision.Article 3The ACP States and the Community and the Member States shall be bound, each to the extent to which it is concerned, to take the measures necessary to implement this Decision.Article 4The accession of South Africa shall enter into force on the same date as the Agreement amending the fourth ACP-EC Convention of LomÃ ©, signed in Mauritius on 4 November 1995.Article 5This Decision shall enter into force on the day of its adoption.Done at Luxembourg, 24 April 1997.For the ACP-EC Council of MinistersThe PresidentRABUKA